Citation Nr: 0405038	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-08 795	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.

2.  Entitlement to an effective date earlier than February 
20, 1999, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
November 1965.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2001 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine.  The veteran wants an initial 
rating higher than 10 percent for his bilateral hearing loss 
and an earlier effective date for the grant of service 
connection for this condition.

Unfortunately, further development is required before 
deciding this appeal.  So, for the reasons explained below, 
the claims must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran believes his bilateral sensorineural hearing loss 
is more severe than 10 percent disabling.  He also alleges 
that he is entitled to an earlier effective date, of either 
October 1970 when he filed his original claim for hearing 
loss and first had his hearing tested, or October 1978 
following his surgery for a neuroma in his right ear.  But 
procedural due process concerns preclude the Board from 
adjudicating the merits of this case, just yet, on either 
issue.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  
Changes potentially relevant to this particular veteran's 
appeal include the establishment of specific procedures for 
advising him and his representative of the information 
required to substantiate his claims, a broader VA obligation 
to obtain relevant records and advise him of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion if necessary 
to make a decision on the claims.

A review of the record does not indicate the veteran has been 
advised of the changes brought about by the VCAA, as they 
relate to his current claims at issue.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  The RO has not informed him 
of the evidence needed to substantiate these claims, his 
rights and responsibilities under the VCAA, and whose 
ultimate responsibility it is in obtaining the supporting 
evidence.  The RO notification and development letters that 
have been sent thus far, for the most part, have not 
expressly mentioned the VCAA.  And even if inferred, it was 
in the context of, for example, establishing entitlement to 
service connection.  And this is no longer the primary issue 
as it once was.  See the RO's letter to the veteran dated 
October 30, 2000 and June 13, 2001.  The statement of the 
case (SOC) mailed on February 20, 2003, also did not mention 
the VCAA or implementing regulations.

The undersigned Veterans Law Judge (VLJ) of the Board has 
since attempted to explain the duties to notify and assist 
mandated by the VCAA.  This occurred during the veteran's 
September 2003 videoconference hearing.  See the transcript 
of the proceeding beginning on page 12 and continuing for 
several pages thereafter.  But unfortunately, mere 
notification of the provisions of the VCAA, without a 
discussion of the veteran's rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issues before the Board is 
insufficient to comply with the VCAA.  As a consequence, his 
claims were certified to the Board without him being given 
appropriate notice of his rights and responsibilities, and 
VA's responsibilities, under the VCAA.  And the Board, 
itself, cannot correct this procedural due process 
deficiency; the RO must do this instead.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  



Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his
claims and its duty to notify him of VA's responsibilities in 
assisting him in the development of his claims.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Accordingly, 
despite the RO's best efforts to prepare this case for 
appellate review by the Board, a remand is required.

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims for a 
higher initial rating for his bilateral 
hearing loss and for an earlier effective 
date for the service connection of it.  
He also must be advised of the evidence, 
if any, VA will obtain for him.  And, 
as well, ask that he submit any relevant 
evidence in his possession concerning 
these claims.  See Quartuccio, 
16 Vet. App. 183, 186-87 (2002).  Obtain 
any referenced records and associate them 
with the other evidence in the claims 
file.

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


